Citation Nr: 0909571	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had a verified period of active duty training 
from June to October 1970.  He served in the Florida National 
Guard from August 9, 1984 to December 9, 1991 when he 
discharged because he did not meet the medical retention 
standards.  Earlier service with the Pennsylvania National 
Guard from February 9, 1970 to February 8, 1977 and from 
December 4, 1983 to August 8, 1984 was noted.  He was noted 
to have had no prior active Federal service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a November 2001 rating decision 
issued by the RO.  

The Board remanded the case in January 2005, February 2006 
and March 2008 to the RO for additional development of the 
record.  

The appellant also testified at hearings at the RO in October 
2003 and July 2005.  The transcripts of these hearings are on 
file.  


FINDING OF FACT

1.  The appellant's hypertension is not shown to have had its 
clinical onset or to have undergone a permanent increase in 
severity during a period of active duty for training.  

2.  The appellant is not shown to have developed hypertensive 
cardiovascular disease until many years after his discharge 
from the National Guard.  

3.  The appellant's single vessel coronary artery disease and 
resulting transient congestive heart failure is not shown to 
be due to any event or incident of a period of active duty 
for training in connection with his serving in the National 
Guard.  



CONCLUSION OF LAW

The appellant's disability manifested by hypertension or 
hypertensive cardiovascular changes is not due to disease or 
injury that was incurred in or aggravated by a period of 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.6, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claim of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the Veteran in April 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  
Here, the service treatment record, along with post-service 
private treatment records, has been obtained and associated 
with the claims file.  

The medical records have also been received from the Social 
Security Administration (SSA) and associated in the claims 
file.  The April 2008 correspondence also provided notice of 
the type of evidence necessary to establish disability 
ratings and effective dates.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and assist the appellant 
pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio.  


Factual Background

The appellant asserts that he was treated during his service 
with National Guard for hypertension.  See VA Form 21-4138, 
dated in October 2000.  

The service treatment record, concerning the brief active 
duty for training service period (June to October 1970), is 
negative for complaints or findings of elevated blood 
pressure readings or hypertension.  

At the appellant's February 1970 Army National Guard 
enlistment examination, the recorded blood pressure reading 
was 118/72.  

A private medical record dated on April 19, 1985 shows that 
the appellant had come to the emergency room because of black 
out spells, shaking and right shoulder to neck pain.  The 
diagnosis was that of headaches with a history of migraine.  
Blood pressure readings of 104/96 and 170/100 were recorded.  

Other pertinent medical records pertaining to his service 
with Army National Guard include a document dated in April 
1986 that shows the appellant's company had requested that he 
be checked because his blood pressure was "unstable."  He 
was noted to have a history of hypertension for which he was 
taking medication.  A blood pressure reading of 130/96 was 
recorded.  

Another document dated in July 1987 showed that the appellant 
had been seen for symptoms including dizziness. He was noted 
to have a history of high blood pressure.  Blood pressure 
readings of 140/96 and 136/88 were recorded.  He was to have 
been assigned to limited duty for 48 hours and was advised to 
stay on his medication.  

Another document dated in May 1988 shows a blood pressure 
reading of 130/88 in the course of a periodic examination.  

An April 1989 sick slip noted a blood pressure reading of 
150/100 and 148/70 and noting the appellant needed to have 
blood pressure medication refilled because he had loss his 
pills in the morning.  

In July 1991, the appellant was treated at a service facility 
for a swollen right thumb.  He also voiced complaints of neck 
pain.  

A private hospital patient admission report dated on November 
28, 1991 includes a diagnosis of hypertension.  A left heart 
catheterization revealed critical single coronary disease of 
the left anterior descending coronary artery with high grade 
stenosis.  An angiography showed a normal sized chamber.  The 
appellant was diagnosed with an acute anteroseptal myocardial 
infarction complicated by transient congestive heart failure 
and nonsustaining ventricular tachycardia.  

In December 1991, the appellant was again hospitalized for 
observation because of complaints of lower extremity weakness 
and numbness.  He was noted to have undergone percutaneous 
transluminal coronary angioplasty of the left anterior 
descending coronary artery in the previous hospitalization.  

At a July 2005 hearing at the RO, the appellant testified 
that, during a weekend drill with the National Guard, he was 
diagnosed as having hypertension.  See page two of hearing 
transcript (transcript).  See also page three of transcript.  
However, at the earlier hearing in October 2003, the 
appellant testified that he testified that he had been 
diagnosed with hypertension while in his 20's in 
Pennsylvania.  

A review of medical records received from SSA in May 2005 
predominately concern treatment afforded the Veteran for 
psychiatric-based problems.  The July 1987 Disability 
Determination and Transmittal form shows that the Veteran's 
primary diagnosis was that of organic mental disorder and the 
secondary diagnosis was that of history of paranoid 
schizophrenia.  

A March 2004 and a January 2006 private medical outpatient 
treatment note showed that the Veteran had hypertensive 
cardiovascular disorder and coronary artery disease.  


Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

The United states Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease 
(including hypertension), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" is defined as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  

Further, ADT includes full-time duty performed by Reserve or 
National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training is 
an example of active duty for training, while weekend drills 
are inactive duty training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The Court has re-
affirmed that service connection is available for injuries, 
and not diseases, sustained on inactive duty for training.  
See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
from injuries incurred in IDT.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  


Analysis

Based on a careful review of the record, the Board finds no 
medical evidence to support an assertion that the appellant 
initially manifested elevated blood pressure readings or 
other indicia of hypertension during his initial period of 
active duty for training or any subsequent period of such 
service while in the Pennsylvania National Guard.  

While the appellant testified that he had been diagnosed with 
hypertension in his 20's while residing in Pennsylvania, the 
earliest record showing elevated blood pressure was in 1984 
when he was seen at a private medical facility, shortly after 
moving to Florida.  This episode was not related to any 
period of service with the National Guard.  This would be 
consistent with the appellant's hearing testimony.  Other 
medical records show an initial diagnosis of hypertensive 
cardiovascular disease in 2004.  

Importantly, there are medical records for the appellant's 
period of service in the Florida National Guard beginning in 
1986, showing elevated blood pressure readings.  However, it 
was clearly reflected that the appellant had an established 
history of hypertension for which he was taking medication.  
It is not clear whether this instance of medical care was in 
connection with a period of inactive or active duty for 
training, but related manifestations of increasing or acute 
problems due to hypertension were not identified.   

When seen in July 1987 during what appears to have been a 
period of active duty for training for complaints of feeling 
faint, the appellant was placed on limited duty for two days 
and advised to stay on his medication.  Significantly, there 
is no indication that he required any additional care.  

In April 1988, during a period of service, the appellant was 
seen so that he could replace his lost blood pressure 
medication.  There were no related manifestations reflecting 
a acute problem or worsening referable to the preexisting 
hypertension.  

In fact, neither the recorded findings nor related findings 
suggest that the hypertension underwent an increase in 
severity during any these instances of medical contact.  

The medical evidence does show that the appellant suffered a 
myocardial infarction and congestive heart failure and 
underwent a procedure for single vessel coronary disease in 
late 1991.  This was shortly before his discharge from the 
Florida National Guard, but this event did not occur during a 
period of active duty for training.  Nor has the development 
of the demonstrated heart pathology itself been linked to any 
event or incident of a period of active duty for training.  
When seen earlier in the year, his neck pain was not linked 
to a developing heart problem.  

Accordingly, on this record, the Board finds that the claim 
of service connection for hypertension must be denied.  

In reaching this decision the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  The appeal as 
to this issue must be denied.  38 U.S.C.A. 38 U.S.C.A. 
§ 5107(b); see also Gilbert, at 54-56.  


ORDER

Entitlement to service connection for claimed hypertension is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


